Order entered August 23, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00904-CV

                           IN THE INTEREST OF J.R., A CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. JC-18-1023-X

                                            ORDER
       Before the Court is the request of Pamela Sumler, Official Court Reporter for the 305th

Judicial District Court for an extension of time to file the reporter’s record. We GRANT the

request and extend the time to September 3, 2019.            We caution Ms. Sumler that further

extension requests in this accelerated appeal will be disfavored.


                                                       /s/    KEN MOLBERG
                                                              JUSTICE